Name: Council Decision (EU) 2015/654 of 21 April 2015 appointing the Secretary-General of the Council of the European Union for the period from 1 July 2015 to 30 June 2020
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2015-04-25

 25.4.2015 EN Official Journal of the European Union L 107/74 COUNCIL DECISION (EU) 2015/654 of 21 April 2015 appointing the Secretary-General of the Council of the European Union for the period from 1 July 2015 to 30 June 2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240(2), first subparagraph, thereof, Whereas the Secretary-General of the Council should be appointed for the period from 1 July 2015 to 30 June 2020, HAS ADOPTED THIS DECISION: Article 1 Mr Jeppe TRANHOLM-MIKKELSEN is hereby appointed Secretary-General of the Council of the European Union for the period from 1 July 2015 to 30 June 2020. Article 2 This Decision shall be notified to Mr Jeppe TRANHOLM-MIKKELSEN by the President of the Council. It shall be published in the Official Journal of the European Union. Done at Luxembourg, 21 April 2015. For the Council The President E. RINKÃ VIÃ S